Judge GEER
concurs in part and concurs in the result only in part by separate opinion
I concurred in State v. Hunnicutt,_N.C. App. _, 740 S.E.2d 906 (2013), discussed by the majority opinion. It is, of course, well established that “[wjhere a panel of the Court of Appeals has decided the same issue, albeit in a different case, a subsequent panel of the same court is bound by that precedent, unless it has been overturned by a higher court.” In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989). Nevertheless, if an opinion of a panel is clearly inconsistent with earlier opinions of this Court or the Supreme Court, we axe obligated to follow those earlier opinions.
I am persuaded by the majority opinion that Hunnicutt and State v. Long,_N.C. App._, 725 S.E.2d 71, disc. review denied, 366 N.C. 227, 726 S.E.2d 836 (2012), are inconsistent with prior opinions of the Supreme Court and this Court allowing collateral attacks on judgments that are void for lack of jurisdiction. Since, as the majority concludes, count II of the indictment in 09 CRS 53255 was fatally flawed and could not bestow jurisdiction on the trial court, the judgment imposed based on that indictment was void and subject to collateral attack. I, therefore, concur in the majority opinion’s decision to vacate all actions of the trial court based upon count II of the indictment in 09 CRS 53255 and to arrest the 5 June 2012 judgment for the 09 CRS 53255 larceny after breaking and entering. I concur fully in section IV of the majority opinion.